
	
		I
		112th CONGRESS
		1st Session
		H. R. 1567
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Real Estate Settlement Procedures Act of
		  1974 to require mortgagees for mortgages in default to engage in reasonable
		  loss mitigation activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Prevention and Sound
			 Mortgage Servicing Act of 2011.
		2.Duty to engage in
			 loss mitigation
			(a)DutyThe Real Estate Settlement Procedures Act
			 of 1974 is amended by inserting after section 6 (12 U.S.C. 2605) the following
			 new section:
				
					6A.Duty to engage
				in loss mitigation
						(a)Duty for covered
				federally related mortgage loans
							(1)DutyUpon default of any federally related
				mortgage loan that is secured by a lien on the principal residence of the
				borrower or mortgagor, the mortgagee shall engage in reasonable loss mitigation
				activities that provide for—
								(A)the long-term
				affordability of the loan; and
								(B)the maximum
				retention of home equity.
								(2)Responsibilities
				by lienholdersWith respect
				to a default referred to in paragraph (1):
								(A)Senior
				LienThe mortgagee of the
				senior lien on the residence shall have primary responsibility for the loss
				mitigation activities required under such paragraph.
								(B)Subordinate
				liensThe mortgagee of any subordinate lien shall refrain from
				interfering with or inhibiting the modification of the senior lien and shall
				comply with the rules prescribed in subsection (g) to modify the subordinate
				lien.
								(b)No foreclosure
				without loss mitigation
							(1)ProhibitionNo foreclosure of any covered federally
				related mortgage loan shall be initiated, continued, or completed if the
				mortgagee or servicer has at any time failed to comply with the requirements of
				this section with respect to such loan.
							(2)Certification of
				loss mitigation activities
								(A)Precondition to
				saleThe filing of a
				certification of loss mitigation activities with respect to a covered federally
				related mortgage loan shall be a condition precedent—
									(i)to
				any valid sale pursuant to foreclosure of the principal residence that is
				subject the lien securing the loan; and
									(ii)to the filing of
				any action to recover possession of the residence by the purchaser at such a
				sale.
									(B)FilingIn
				the case of a residence that is subject to a lien securing a covered federally
				related mortgage loan, after foreclosure on such loan, the State or local
				government official responsible for recording deeds and other transfers of real
				property in the jurisdiction in which the residence is located shall not
				record, nor permit the recordation of, any deed transferring title to such
				residence unless such official certifies that—
									(i)that this section
				does not apply to such federally related mortgage loan; or
									(ii)the party
				conducting the sale or transfer has demonstrated that the requirements of this
				section have been met.
									(C)Form and
				contentThe Director of the Bureau of Consumer Financial
				Protection of the Federal Reserve System shall, by regulation, provide for the
				form and content of a certification pursuant to this paragraph.
								(3)Voidance of
				saleNotwithstanding any
				other provision of Federal or State law or any contract, a sale or other
				transfer of property in violation of this subsection shall be null and
				void.
							(c)Loss mitigation
				activities
							(1)In
				generalFor purposes of this
				section, loss mitigation activities shall include—
								(A)priority loss
				mitigation activities under paragraph (5);
								(B)secondary loss
				mitigation activities under paragraph (6); and
								(C)last-resort loss
				mitigation activities under paragraph (7).
								(2)Order of
				pursuitIn complying with subsection (a), the mortgagee or
				servicer shall pursue loss mitigation activities in the following order: first
				priority loss mitigation activities, then secondary loss mitigation activities,
				and then last-resort loss mitigation activities. If any loss mitigation
				activity is taken, the mortgagee or servicer shall provide written notice of
				such activity to the borrower or mortgagor by mail not later than 7 business
				days after such action is taken.
							(3)Consideration of
				circumstances in provision of loss mitigation activities
								(A)DeterminationIn determining the type of loss mitigation
				activity to provide with respect to a covered federally related mortgage loan,
				the mortgagee or servicer shall consider the nature of the financial hardship
				experienced by the borrower or mortgagor and whether such hardship is a
				temporary hardship. The Director shall, by regulation, define
				hardship and temporary hardship for purposes of
				this subsection.
								(B)Actions based on
				circumstancesThe mortgagee or servicer shall provide—
									(i)priority loss
				mitigation activities with respect to borrowers and mortgagees—
										(I)who cannot make
				scheduled payments due under the loan or other payments due to financial
				hardship; and
										(II)for whom
				providing such loss mitigation activities are consistent with maximizing net
				present value of the loan (as determined in accordance with subsection
				(d)(4));
										(ii)secondary loss
				mitigation activities with respect to borrowers or mortgagors who have
				experienced a change in their financial condition that has resulted in
				temporary financial hardship; and
									(iii)last-resort loss mitigation activities with
				respect to borrowers or mortgagors who, notwithstanding priority or secondary
				loss mitigation activities taken with respect to the mortgage, will be unable
				to make payments due under the loan.
									(4)ProhibitionsA
				mortgagee or servicer with respect to a covered federally related mortgage
				loan—
								(A)may not limit the number of loss mitigation
				activities provided with respect to a borrower or mortgagor if such activities
				are provided in connection with financial hardships of differing natures, but
				may limit the number of loss mitigation activities provided with respect to a
				borrower or mortgagor pursuant to recurring financial hardships of the same
				nature;
								(B)shall comply with
				the requirements of under this section with respect to the loan without regard
				to whether there has been a previous default under the loan; and
								(C)initiate foreclosure proceedings while
				simultaneously providing loss mitigation activities to a borrower or mortgagor;
				and
								(D)assess fees for
				the provision of loss mitigation services, notwithstanding the fees permitted
				under section 128B of the Truth in Lending Act.
								(5)Priority loss
				mitigation activitiesFor
				purposes of this section, the term priority loss mitigation
				activities includes, with respect to a covered federally related
				mortgage loan, activities that preserve the borrower’s or mortgagor’s ownership
				interest in the property that is subject to the lien securing the loan by
				modifying the contractual terms of the loan. Priority loss mitigation
				activities include modification of the loan terms that provide for the
				following:
								(A)Alteration of
				termsReduction of the interest rate of the loan, forgiveness of
				loan principal or interest, conversion from an adjustable rate mortgage to a
				fixed rate mortgage, and reamortization of the loan in connection with an
				extension of the final maturity date of the loan such that the total term of
				the loan does not exceed 40 years.
								(B)Short
				refinancingShort refinancing of the loan consisting of
				acceptance of payment from or on behalf of the borrower or mortgagor of an
				amount that is less than the full amount alleged to be due and owing under the
				loan, including principal, interest, and fees, in full satisfaction of the
				obligation under the loan and as part of a refinance transaction under which
				the property that is subject to the lien securing the loan is intended to
				remain the principal residence of the borrower or mortgagor.
								In the
				case of priority loss mitigation activities, the mortgagee or servicer shall
				waive any late payment charge, penalty interest, or any other fees or charges,
				including legal fees, or any combination thereof, that would otherwise apply to
				the loan.(6)Secondary loss
				mitigation activitiesFor purposes of this section, the term
				secondary loss mitigation activities includes, with respect to a
				covered federally related mortgage loan, other activities that avoid
				foreclosure and preserve the borrower’s or mortgagor’s ownership interest in
				the property that is subject to the lien securing the loan, but do not change
				the contractual terms of the loan. Secondary loss mitigation activities include
				the following activities:
								(A)Waiver of any late
				payment charge, penalty interest, or any other fees or charges, including legal
				fees, or any combination thereof.
								(B)Establishment of a
				repayment plan under which the borrower or mortgagor resumes regularly
				scheduled payments and pays additional amounts at scheduled intervals to cure
				the delinquency.
								(C)Forbearance under
				the loan that provides for a temporary reduction in, or cessation of, monthly
				payments followed by a reamortization of the amounts due under the loan,
				including arrearage, and a new schedule of repayment amounts.
								(7)Last-resort loss
				mitigation activitiesFor purposes of this section, the term
				last-resort loss mitigation activities includes, with respect to a
				covered federally related mortgage loan, activities that avoid foreclosure but
				do not preserve the borrower’s or mortgagor’s ownership interest in the
				property that is subject to the lien securing the loan. Last-resort loss
				mitigation activities include the following activities:
								(A)Short sale of the
				principal residence that is subject to the lien securing the loan, consisting
				of acceptance of payment from or on behalf of the borrower or mortgagor of an
				amount less than the amount alleged to be due and owing under the loan,
				including principal, interest, and fees, in full satisfaction of the obligation
				under such loan and as part of a sale transaction in which the property is not
				intended to remain the principal residence of the borrower or mortgagor.
								(B)Assumption of the
				borrower’s obligations under the loan by a third party.
								(C)Cancellation or
				postponement of a foreclosure sale to allow the borrower or mortgagor
				additional time to sell the property.
								(D)Acquisition of the
				property by the mortgagee or servicer by deed in lieu of foreclosure.
								(8)Limitations on
				loss mitigation
								(A)Annual
				certifications of incomeA
				borrower or mortgagor under a covered federally related mortgage loan who has
				received loss mitigation activities provided under this section shall annually
				provide a certification of the income of such borrower or mortgagor to the
				servicer or mortgagee of the loan. The servicer or mortgagee under the loan may
				increase the monthly payment due under the loan from the borrower or mortgagee
				if such certification reveals that the income of such borrower or mortgagee has
				increased, except such increase in payment due may not exceed an amount that is
				commensurate with such increase in income.
								(B)No obligation to
				modify fraudulent loansSubsections (a) and (b) shall not apply
				with respect to a covered federally related mortgage loan if the borrower or
				mortgagor under the loan committed fraud by providing false or misleading
				information in connection with the loss mitigation activities for the loan.
				This subparagraph may not be construed to exempt subsections (a) and (b) from
				applying to any loan because of any fraud committed by the originator of the
				loan during the application and approval process for the loan.
								(d)Affordable
				payments
							(1)Consideration in
				reasonability of loss mitigation activitiesThe affordability of any scheduled payments
				due from the borrower or mortgagor under a covered federally related mortgage
				loan pursuant to loss mitigation activities for the loan and whether the
				activities are in the best financial interests of the borrower or mortgagor
				shall be taken into consideration in determining whether a mortgagee has
				engaged, for purposes of subsection (a)(1), in reasonable loss mitigation
				activities that provide for long-term affordability of the loan.
							(2)Affordability
								(A)In
				generalPayments under a loan
				shall be considered to be affordable for a borrower or mortgagor for purposes
				of this subsection if such payments do not cause the total monthly debts of the
				borrower or mortgagor, including amounts due under the loan, to exceed—
									(i)a
				percentage established by the Director, by regulation, of the monthly gross
				income of the borrower or mortgagor; or
									(ii)such other
				maximum percentage of such income as the Director may establish, by regulation,
				which regulations shall take into consideration the amount of income of the
				borrower or mortgagor available to pay regular expenses after payment of all
				installment and revolving debt.
									(B)Underwater
				loansNotwithstanding
				subparagraph (A), payments under a loan having a loan-to-value ratio that
				exceeds 100 percent shall not be considered to be affordable for a borrower or
				mortgagor for purposes of this subsection unless the amount of the remaining
				principal balance on such loan that exceeds 100 percent is reduced.
								(3)Income used in
				determining affordability
								(A)DocumentationA mortgagee or servicer shall request
				documentation of the income of a borrower or mortgagor before commencing loss
				mitigation activities.
								(B)VerificationThe
				borrower’s or mortgagor’s income shall be verified by—
									(i)the Federal wage and tax statement (Form
				W–2 of the Internal Revenue Service) of the borrower or mortgagor; or
									(ii)tax returns,
				payroll receipts, financial institution records, or other third-party documents
				that provide reasonably reliable evidence of the income or assets of the
				borrower or mortgagor.
									(4)Standard net
				present value test
								(A)TestUpon the request of a borrower or mortgagor
				under a covered federally related mortgage loan who is qualified for loss
				mitigation activities under this section, the mortgagee or servicer under the
				loan shall perform a standard test to compare the expected net present value of
				modifying the loan to the net present value of foreclosing on such loan.
								(B)EffectIf
				application of the standard test referred to in subparagraph (A) to a covered
				federally related mortgage loan shows that the net present value, to the
				mortgagee or in the aggregate, of modifying the loan exceeds the net present
				value of foreclosing on the loan, all persons that hold an interest in the
				mortgage agreement shall agree to modify such loan in a manner as the Bureau
				has prescribed.
								(C)ComponentsThe
				Director shall, by regulation, establish the components of the standard test
				for purposes of subparagraph (A), which shall not—
									(i)prohibit the
				modification of negatively amortizing loans;
									(ii)prohibit the
				modification of loans with negative equity; or
									(iii)prohibit the
				modification of loans to minority and low-income borrowers or
				mortgagors.
									(5)Debt-to-income
				ratioIn determining the
				debt-to-income ratio or residual income of a mortgagor or borrower under a
				covered federally related mortgage loan for purposes of this subsection, the
				amount of monthly payment under the loan shall include principal, interest,
				taxes, insurance, flood insurance, any homeowner’s association and condominium
				fees, and any second or subordinate liens.
							(6)Monthly
				incomeIn determining monthly income of a mortgagor or borrower
				for purposes of this subsection, all wages, salary, overtime, fees,
				commissions, tips, Social Security benefits, pensions, and all other income
				shall be considered.
							(7)Written
				notification of affordability calculationThe mortgagee or
				servicer shall notify the borrower or mortgagor in writing of the results of
				the determination of affordability under this subsection and the income on
				which the determination was based. Such written notice shall be provided by
				mail not later than 7 business days after such action is taken or as part of
				the written notice required under subsection (c)(2), whichever is
				earlier.
							(e)Explanation of
				denialA mortgagee or
				servicer under a covered federally related mortgage loan shall provide, to each
				borrower or mortgagor who has requested loss mitigation activities under this
				section and been denied the provision of such activities by the mortgagee or
				servicer, an explanation of why such activities were denied and the eligibility
				standards used by such mortgagee or servicer in assessing the provision of loss
				mitigation activities.
						(f)Presumption of
				complianceAn offer, made by a mortgagee or servicer under a
				covered federally related mortgage loan to a borrower or mortgagor, of a
				priority loss mitigation alternative that is in compliance with the
				requirements under subsection (d) (relating to affordable payments) and any
				regulations carrying out such subsection shall be presumed to constitute
				compliance with the requirement to perform reasonable loss mitigation under
				subsection (a) with respect to the loan.
						(g)Subordinate
				liens
							(1)Information
				sharingEach mortgagee with
				respect to a subordinate lien shall provide to any mortgagee holding a senior
				lien under a covered federally related mortgage loan information needed by such
				senior mortgagees to engage in reasonable loss mitigation as required by this
				section with respect.
							(2)Maintenance of
				lien statusAny priority loss
				mitigation activity under subsection (c)(5) undertaken with respect to a senior
				lien as part of loss mitigation activity shall not impair the priority status
				of liens under the modified loan, to the extent that there are no additional
				funds advanced to the borrower in connection with such priority loss mitigation
				activity.
							(3)Automatic
				modification upon modification of senior lienUpon the provision of loss mitigation
				activities in accordance with this Act by the holder of a senior lien, a
				mortgagee with respect to a subordinate lien shall modify such lien in
				proportion to the modification of the senior lien.
							(4)Underwater
				subordinate liensIf the combined loan-to-value ratio under the
				covered federally related mortgage loan secured by the senior lien and any
				loans secured by subordinate liens exceeds 100 percent, the mortgagee of each
				such subordinate lien shall perform one or more of the following
				actions:
								(A)Reduce the
				principal amount on such lien to an amount that results in a total
				loan-to-value ratio of not more than 100 percent when combined with the primary
				lien.
								(B)Release the
				residential real property that is subject to such subordinate lien from the
				subordinate lien.
								(h)Direct access to
				authorized loss mitigation personnel
							(1)Provision of
				contact informationThe
				mortgagee or servicer of a covered federally related mortgage loan shall
				provide, on each regular account statement for the loan, a toll-free or
				collect-call telephone number that provides the borrower with direct access to
				a person with the information and authority to answer questions and fully
				resolve issues related to loss mitigation activities for the loan.
							(2)Requirement of
				single point of contact
								(A)RequirementFor any borrower or mortgagor that contacts
				a mortgagee or servicer through the telephone number provided pursuant to
				paragraph (1) or through any other means, the mortgagee or servicer shall
				assign to such borrower or mortgagor a single point of contact that will
				personally and primarily assist such borrower or mortgagor with the resolution
				or implementation of loss mitigation activities requested by such borrower or
				mortgagor.
								(B)DefinitionFor purposes of this paragraph the term
				single point of contact means an individual employed by a
				servicer with specialized training in loss mitigation and customer service who
				serves as the primary point of contact for any negotiations, questions, or
				other informational needs a for borrower or mortgagor who has requested loss
				mitigation.
								(3)Prohibition on
				outsourcingIn carrying out
				subsection (a) with respect to a covered federally related mortgage loan, any
				contact by or on behalf of a mortgagee or servicer with the homeowner and any
				processing of any loss mitigation activities shall be conducted only by agents
				of the mortgagee or servicer who are physically located in the United
				States.
							(i)Third-Party loan
				modificationsThe mortgagee
				or servicer of a covered federally related mortgage loan shall not accept or
				provide loss mitigation activities with respect to such loan at the request of
				any entity or individual that is not party to the loan unless—
							(1)the entity or
				individual is authorized by the borrower or mortgagee to act on behalf of the
				borrower or mortgagor; and
							(2)(A)is a representative of a
				housing counseling agency approved by the Secretary of Housing and Urban
				Development; or
								(B)provides documentation to the servicer
				or mortgagee that the entity or individual—
									(i)has not charged any fee to the
				borrower or mortgagor for such request; or
									(ii)(I)has charged a nominal
				fee for such request;
										(II)has entered into a written
				contract, in plain English or the primary language of the borrower or
				mortgagor, with the borrower or mortgagor, that includes provisions for
				cancellation without penalty; and
										(III)will refund any such fees to the
				borrower or mortgagor in the event the request for loss mitigation is
				denied.
										(j)Duty to refer to
				HUD-Certified housing counseling agency
							(1)Referral by
				servicer or mortgageeIn the
				case of any payment due under a covered federally related mortgage loan that is
				more than 60 days late, the servicer or mortgagee shall forward to a housing
				counseling agency approved by the Secretary of Housing and Urban Development
				the contact information of the borrower.
							(2)Expression of
				borrower preferenceThe borrower may communicate to the servicer
				or mortgagee a preference for a particular housing counseling agency approved
				by the Secretary of Housing and Urban Development—
								(A)in writing at the
				time of closing on the loan; or
								(B)in writing at any
				time during the term of the loan, including by conveyance of signed
				authorization form from the approved housing counseling agency of the
				borrower’s choice, which shall be transmitted by such agency to the mortgagee
				or servicer.
								(3)Referral
				relationshipA mortgagee or servicer may establish a referral
				relationship with a housing counseling agency approved by the Secretary of
				Housing and Urban Development, but such relationship may not be exclusive and
				the mortgagee or servicer may not refuse to respond to qualified written
				requests and other communications from another housing counseling agency
				approved by the Secretary of Housing and Urban Development or any other agent
				that is authorized by the borrower.
							(k)Prohibition on
				waiver of rightsA mortgagee
				for a covered federally related mortgage loan may not—
							(1)when engaging in loss mitigation activities
				pursuant to subsection (a), require a borrower to limit or waive the rights of
				such borrower to bring any claims, defenses, demands, proceedings, actions, or
				causes of action against the mortgagee or servicer as a condition of accepting
				an offer of any loss mitigation activities, including any activities under
				subsection (c); or
							(2)require the borrower to agree to
				arbitration as a condition of receiving loan modification activities.
							Any
				waiver or arbitration provision in a written agreement prohibited under this
				subsection shall be void and unenforceable.(l)Short sale and
				deed-in-Lieu of foreclosure protections
							(1)Right to
				sellIf a borrower or
				mortgagor under a covered federally related mortgage loan presents
				documentation to the mortgagee or servicer of such loan an objective
				circumstance under paragraph (2) that supports a request of the borrower or
				mortgagor for the immediate sale of the property subject to the loan, the
				mortgagee or servicer shall not prevent or otherwise interfere with the
				borrower or mortgagor from selling the property subject to such loan for an
				amount that is less than the amount owed to such mortgagee or servicer.
							(2)Objective
				circumstanceOnly the following objective circumstances may be
				considered by the mortgagee or servicer, for purposes of paragraph (1), in
				determining whether an immediate sale of the property subject to the loan is
				required:
								(A)A member of the
				household of the borrower or mortgagor has obtained a new job.
								(B)A member of the
				household of the borrower or mortgagor is attending a new school.
								(C)The health and
				well-being of a member of the household of the borrower or mortgagor.
								(3)Prohibition on
				demand paymentsIn any case in which an immediate sale of a
				property is determined under paragraph (1) to be required, the mortgagee or
				servicer for the covered federally related mortgage loan, or any agent thereof,
				shall not demand an additional payment from the borrower or mortgagor, or any
				agent thereof, or a potential purchaser of the property as a condition of
				allowing the sale of the property to occur.
							(4)Right to
				recaptureThis Act may not be construed to prevent, in the case
				of any immediate sale pursuant to paragraph (1), a mortgagee or servicer from
				recovering after such sale from the mortgagee or borrower, to the extent
				provided under State law, the difference between the amount owed under the
				covered federally related mortgage loan and the sale price of the
				property.
							(m)Reporting on
				loss mitigation activities
							(1)In
				generalEach mortgagee or
				servicer of a covered federally related mortgage loan shall report monthly and
				comprehensively to the Comptroller of the Currency, the Director, and the Board
				of Governors of the Federal Reserve System on the extent and scope of the loss
				mitigation activities of the mortgagee. Each such report shall include data on
				loss mitigation activities disaggregated according to the categories specified
				in each of the subparagraphs of paragraphs (5), (6), and (7) of subsection (c),
				any loss mitigation activities not covered by such categories, the number of
				loans receiving loss mitigation that have become performing loans, the number
				of loans receiving loss mitigation that have proceeded to foreclosure, the
				total number of foreclosures initiated during the reporting period, and such
				other information as the Comptroller, the Director, or the Board of Governors
				determines to be relevant.
							(2)Compilation of
				aggregate data
								(A)CommencementBeginning with data for calendar year 2012,
				the Comptroller of the Currency shall, in consultation with the Director and
				the Chairman of the Board of Governors of the Federal Reserve System, compile
				for each year, for each primary metropolitan statistical area, metropolitan
				statistical area, and consolidated metropolitan statistical area that is not
				comprised of designated primary metropolitan statistical areas, aggregate data
				by census tract for each mortgagee or servicer that is required to disclose
				data under this subsection.
								(B)ScopeEach
				such report shall include loan-level disclosures of outstanding loans with
				information related to—
									(i)the location of
				the security property;
									(ii)the loan
				amount;
									(iii)the value of
				such security property;
									(iv)the age of
				borrower or mortgagee;
									(v)the date on which
				such loan was originated;
									(vi)the type of
				entity owning such loan;
									(vii)the performance
				status of such loan;
									(viii)the monetary
				losses incurred by the investor in such loan in connection with the termination
				of such loan;
									(ix)the loss
				mitigation activities provided in reference to such loan according to the
				categories specified in each of the subparagraphs of paragraphs (5), (6), and
				(7) of subsection (c);
									(x)the loss
				mitigation activities provided in reference to such loan that are not covered
				by such categories;
									(xi)the magnitude of
				such modification or loss mitigation activities;
									(xii)the dates of
				consideration, approval, or rejection of such loss mitigation
				activities;
									(xiii)the reasons for
				such rejection; and
									(xiv)any other
				relevant information.
									Such
				reports shall also include information identical to that required upon loan
				origination by the Home Mortgage Disclosure Act of 1975.(C)Data
				tablesThe Comptroller, in
				consultation with the Director and the Chairman of the Board of Governors of
				the Federal Reserve System, shall also produce tables indicating for each
				primary metropolitan statistical area, metropolitan statistical area, and
				consolidated metropolitan statistical area that is not comprised of designated
				primary metropolitan statistical areas, aggregate loss mitigation patterns for
				various categories of census tracts grouped according to location, age of
				housing stock, income level, and racial and ethnic characteristics.
								(D)Availability to
				publicThe data and tables required pursuant to this paragraph
				shall be made available to the public not later than 6 months after such data
				is reported pursuant to subparagraph (A).
								(n)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Covered
				federally related mortgage loanThe term covered federally
				related mortgage loan means a federally related mortgage loan described
				in subsection (a).
							(2)DirectorThe
				term Director means the Director of the Bureau of Consumer
				Financial Protection of the Federal Reserve System.
							(3)MortgageeThe
				term mortgagee means, with respect to a federally related mortgage
				loan, the original lender under the loan and any affiliates, agents,
				subsidiaries, successors, or assignees of such lender, and any subsequent
				purchaser, trustee, or transferee of the loan or credit instrument issued by
				such lender.
							(4)ServicerThe term servicer has the
				meaning given such term in section 6(i).
							(5)Subordinate
				lienThe term subordinate lien means, with respect
				to a covered federally related mortgage loan, a lien that—
								(A)is an interest on the same property that is
				subject to the lien that secures the covered federally related mortgage loan;
				and
								(B)has subordinate
				priority to the lien that secures the covered federally related mortgage
				loan.
								(o)Report to
				CongressNot later than the
				expiration of the 12-month period beginning upon the date of the enactment of
				the Foreclosure Prevention and Sound Mortgage
				Servicing Act of 2011, and of each consecutive 12-month period
				thereafter, the Comptroller of the Currency, in consultation with the Director
				and the Chairman of the Board of Governors of the Federal Reserve System, shall
				provide a report to the Congress on the extent of compliance by mortgagees and
				servicers with the requirements of this section and paragraphs (4) through (7)
				of section 6(e).
						(p)Coordination
				with State law
							(1)In
				generalNo provision of this
				section shall be construed as annulling, altering, or affecting the laws of any
				State relating to deferment of foreclosures, except to the extent that such
				State laws are inconsistent with the provisions of this section, and then only
				to the extent of such inconsistency.
							(2)Standard for
				inconsistencyA State law
				shall not be considered to be inconsistent with this section if the protection
				such State law affords any consumer is greater than the protection afforded by
				this section.
							(q)Rule of
				constructionNothing in this
				section may be construed to prohibit any mortgagee or servicer of a covered
				federally related mortgage loan from providing a loan modification that exceeds
				the standards established by the regulations issued pursuant to subsection
				(r).
						(r)RegulationsThe Director shall issue regulations to
				carry out this section. Such regulations shall be issued not later than the
				expiration of the 180-day period beginning upon the date of the enactment of
				the Foreclosure Prevention and Sound Mortgage
				Servicing Act of
				2011.
						.
			(b)Duty of loan
			 servicer To respond to borrower inquiriesSection 6(e) of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(e)) is
			 amended—
				(1)in paragraph (1), by striking subparagraph
			 (A) and inserting the following:
					
						(A)In
				generalIf any servicer of a
				federally related mortgage loan receives a qualified written request from the
				borrower, an agent of the borrower, or a housing counseling agency approved by
				the Secretary of Housing and Urban Development for information relating to the
				servicing of such loan (including documents executed at the time the loan was
				consummated or other documents related to the loan), the servicer shall take
				action with respect to such inquiry as specified in paragraph
				(2).
						;
				(2)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking 60 days
			 and all that follows through any borrower and inserting the
			 following: 14 calendar days after the receipt from any borrower,
			 borrower’s agent, or housing counseling agency approved by the Secretary of
			 Housing and Urban Development; and
				(3)in paragraph (3),
			 by striking 60-day and inserting 14-day.
				(c)Comprehensive
			 disclosure and fair processing of qualified written
			 requestsSection 6(e) of the Real Estate Settlement Procedures
			 Act of 1974 (12 U.S.C. 2605(e)) is amended by adding at the end the following
			 new paragraphs:
				
					(4)Provision of
				information regarding mortgageThe servicer of a covered federally related
				mortgage loan (as such term is defined in section 6A(n)) shall have available
				at all times the following information, which shall be provided to the borrower
				or borrower’s agent in response to a qualified written request by the borrower
				submitted in accordance with the deadlines set forth in paragraph
				(1)(A):
						(A)Whether the
				account relating to such loan is current, or if not, the date the account went
				into default.
						(B)The current
				balance due on the loan, including the amount of principal due, an itemization
				of all fees due, an explanation of the escrow balance, and whether there are
				any escrow deficiencies or shortages.
						(C)A full payment
				history that shows, in a clear and easily understandable manner, all of the
				activity on the loan since the origination of the loan, including the escrow
				account, and the application of payments made under the loan.
						(D)The initial terms
				of the loan.
						(E)A copy of the
				original note and security instrument.
						(F)Identification of
				the owner of the mortgage note and any investors in the note.
						(G)Any documents that
				limit, explain, or modify the loss mitigation activities offered by the
				servicer.
						(H)Any other
				information requested by the borrower that is reasonably related to loss
				mitigation activities.
						(I)Documents executed
				at the time the loan was consummated or other documents related to the
				loan.
						(5)Prohibition of
				wrong door actions for qualified written
				requestsAll written communications from the mortgagee or
				servicer of a federally related mortgage loan to the borrower shall include the
				address for receipt and handling of qualified written requests. Any qualified
				written request received by the mortgagee or servicer shall be valid
				notwithstanding receipt at any address other than that designated by the
				mortgagee or servicer for receipt and handling of such requests.
					(6)Prohibition of
				fee for response to qualified written requestsA mortgagee or
				servicer for a federally related mortgage loan may not impose any fee for, or
				on account of, the preparation and submission by such mortgagee or servicer of
				any response or statement required by this subsection.
					(7)Prohibition of
				foreclosure pending disclosureIn the case of a covered federally related
				mortgage loan (as such term is defined in section 6A(n)), no foreclosure
				proceeding may be initiated or continued against the borrower or the principal
				residence of the borrower during any period in which a qualified written
				request under this subsection is pending and the mortgagee or servicer has not
				complied with the requirements of this subsection regarding the
				request.
					.
			(d)Damages and
			 costsSection 6(f) of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(f)) is
			 amended—
				(1)in the matter
			 preceding paragraph (1), by inserting or of section 6A after
			 this section;
				(2)in paragraphs
			 (1)(B) and (2)(B)—
					(A)by striking
			 a pattern or practice each place such term appears; and
					(B)by striking
			 $1,000 each place such term appears and inserting $2,000
			 for each violation; and
					(3)in paragraph
			 (2)(B)(i), by striking $500,000 and inserting
			 $1,000,000.
				(e)Conforming
			 amendmentSection 17 of the Real Estate Settlement Procedures Act
			 of 1974 (12 U.S.C. 2615) is amended by striking Nothing and
			 inserting Except as provided in sections 6(e)(7) and 6A,
			 nothing.
			3.Duties of lenders
			 and loan servicersThe Truth
			 in Lending Act is amended by inserting before section 130 (15 U.S.C. 1640) the
			 following new section:
			
				129I.Duties of
				lenders and loan servicers
					(a)Standard of
				care
						(1)Agency
				relationshipIn the case of any home loan serviced by a loan
				servicer on behalf of a lender, the loan servicer shall be deemed an agent of
				that lender, and shall be subject to all requirements of agents otherwise
				applicable under Federal or State law.
						(2)Fair
				dealingEach lender and loan servicer shall, in addition to the
				duties imposed by otherwise applicable provisions of Federal or State law, with
				respect to each home mortgage loan, including any home mortgage loan in default
				or in which the homeowner has filed for bankruptcy—
							(A)act with
				reasonable skill, care, diligence, and in accordance with the highest
				standards; and
							(B)act in good faith
				and with fair dealing in any transaction, practice, or course of business
				associated with the home mortgage loan.
							(3)Training and
				competencyEach lender and loan servicer shall institute
				training, procedures, and standards to ensure that borrowers are treated fairly
				and competently.
						(b)Rules for
				assessment of fee
						(1)In
				generalNo home mortgage loan contract may require, nor may any
				lender or loan servicer assess or receive, any fees or charges other than
				interest, late fees as specifically authorized in this section, or fees
				assessed for nonsufficient funds, and charges allowed pursuant to subsection
				(h)(1)(B), until the home mortgage loan is the subject of a foreclosure
				proceeding and the debt on such loan has been accelerated.
						(2)Fee
				limitationsAny permissible fee or charge described under
				paragraph (1) shall be—
							(A)reasonable;
							(B)for services
				actually rendered; and
							(C)specifically
				authorized by the terms of the home mortgage loan contract and State
				law.
							(3)Assessment and
				disclosure
							(A)In
				generalAny permissible fee or charge described under paragraph
				(1) shall be—
								(i)assessed not later
				than 30 days after the date on which the fee was accrued; and
								(ii)explained clearly
				and conspicuously in the next monthly accounting statement provided to the
				borrower designated in the home mortgage loan contract.
								(B)Failure to
				complyFailure by a lender or loan servicer to comply with the
				requirements set forth under subparagraph (A) shall result in the waiver of the
				fee.
							(4)Required
				statementsEach month a lender or loan servicer shall provide to
				each borrower designated in a home mortgage loan contract entered into by such
				lender or loan servicer a periodic statement that clearly and in plain English
				explains—
							(A)the application of
				the prior month’s payment by the borrower, including the allocation of the
				payment to interest, principal, escrow, and fees;
							(B)the status of the
				escrow account held on behalf of the borrower, including the payments into and
				from the escrow account; and
							(C)the assessment of
				fees accruing in the previous month, including the reason that such fee accrued
				and the date such fee accrued.
							(c)Maximum
				allowable late fees charged after loan closing
						(1)In
				generalNo lender or loan servicer may impose a charge or fee for
				late payment of any amount due on a home mortgage loan—
							(A)unless the home
				mortgage loan contract specifically authorizes the charge or fee;
							(B)in an amount in
				excess of 5 percent of the amount of the payment past due;
							(C)before the end of
				the 15-day period after the date the payment is due, or in the case of a home
				mortgage loan on which interest on each installment is paid in advance, before
				the end of the 30-day period after the date the payment is due; or
							(D)more than once
				with respect to a single late payment.
							(2)Rule of
				constructionFor purposes of this subsection, payments on any
				amount due on a home mortgage loan shall be applied first to current
				installments, then to delinquent payments, and then to delinquency
				charges.
						(3)Coordination
				with subsequent late feesIf a home loan mortgage payment is
				otherwise a full payment for the applicable period and is paid on its due date
				or within an applicable grace period, and the only delinquency or insufficiency
				of payment is attributable to a late fee or delinquency charge assessed on an
				earlier payment, no late fee or delinquency charge may be imposed on such
				payment.
						(d)Payoff
				statements
						(1)Prohibition on
				fees
							(A)In
				generalNo lender or loan servicer (or any third party acting on
				behalf of such lender or loan servicer) may charge a fee for transmitting to
				any borrower the amount due to pay off the outstanding balance on the home
				mortgage loan of such borrower.
							(B)ExceptionAfter
				a lender or loan servicer (or any third party acting on behalf of such lender
				or loan servicer) has provided the information described in subparagraph (A)
				without charge on 4 occasions during a calendar year, the lender or loan
				servicer (or any third party acting on behalf of such lender or loan servicer)
				may thereafter charge a reasonable fee for providing such information during
				the remainder of the calendar year.
							(2)TimingThe
				information described in subparagraph (A) shall be provided to the borrower
				within a reasonable period of time but in any event not more than 5 business
				days after the receipt of the request by the lender or loan servicer.
						(e)Civil
				Liability
						(1)In
				generalAny lender or loan servicer who fails to comply with any
				requirement of this section with respect to a borrower designated in a home
				mortgage loan contract, is liable to such borrower in an amount equal to the
				sum of—
							(A)any actual damages
				sustained by such borrower as a result of the failure;
							(B)an amount not less
				than $5,000; or
							(C)in the case of any
				successful action to enforce the foregoing liability the costs of the action,
				together with a reasonable attorney’s fee as determined by the court.
							(2)JurisdictionAny
				action by a borrower for a failure to comply with the requirements of this
				section may be brought in any United States district court, or in any other
				court of competent jurisdiction, not later than 3 years from the date of the
				occurrence of such violation. This subsection does not bar a person from
				asserting a violation of this section in an action by a lender or loan servicer
				to collect the debt owed on a home mortgage loan, or foreclose upon the home
				securing a home mortgage loan, or to stop a foreclosure upon that home, which
				was brought more than 3 years after the date of the occurrence of the violation
				as a matter of defense by recoupment or set-off in such action. An action under
				this section does not create an independent basis for removal of an action to a
				United States district court.
						(3)State Attorney
				General enforcementAn action to enforce a violation of this
				section may also be brought by the appropriate State attorney general in any
				appropriate United States district court, or any other court of competent
				jurisdiction, not later than 3 years after the date on which the violation
				occurs. An action under this section does not create an independent basis for
				removal of an action to a United States district court.
						(f)DefinitionsIn
				this section, the following definitions shall apply:
						(1)LenderThe
				term lender has the same meaning as in section 3500.2 of title 24,
				Code of Federal Regulations, as in effect on the date of enactment of this
				section.
						(2)Loan
				servicerThe term loan servicer has the same meaning
				as the term servicer in section 6(i)(2) of the Real Estate
				Settlement Procedures Act of 1974 (12 U.S.C.
				2605(i)(2)).
						.
		4.Notice of
			 transfer of loan servicingParagraph (3) of section 6(b) of the Real
			 Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(b)(3)) is amended by
			 adding at the end the following new subparagraph:
			
				(H)A statement
				explaining—
					(i)whether the
				account of the borrower is current, or if the account is not current, an
				explanation of the reason and date the account went into default;
					(ii)the current
				balance due on the loan, including the principal due, an explanation of the
				escrow balance, and whether there are any escrow deficiencies or shortages;
				and
					(iii)a full payment
				history of the borrower which shows in a clear and easily understandable
				manner, all of the activity on the home mortgage loan since the origination of
				the loan or the prior transfer of servicing, including the escrow account, and
				the application of
				payments.
					.
		5.Servicer
			 compensationNot later than
			 the expiration of the 6-month period beginning on the date of the enactment of
			 this Act, the Director of the Bureau of Consumer Financial Protection of the
			 Federal Reserve System and the Federal banking regulatory agencies shall issue
			 regulations to ensure that the means and manner of compensation of servicers of
			 federally related mortgage loans is consistent with the purposes of this Act
			 and the amendments made by this Act, and to the extent possible, does not
			 provide incentives for foreclosure of such mortgages or disincentives to
			 engaging in reasonable loss mitigation activities for such mortgages.
		6.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the later of the date of the
			 enactment of this Act or the designated transfer date established under section
			 1062 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12
			 U.S.C. 5582).
		
